Citation Nr: 0739267	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for anxiety disorder 
before August 21, 2003. 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan.  




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May1989 to May 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the rating decision, the RO that revised the effective date 
for the grant of service connection for anxiety disorder to 
May 15, 1993, and assigned a noncompensable rating before 
August 21, 2003.  A 70 percent rating and a total disability 
rating for compensation based individual unemployability had 
previously been assigned, effective from August 21, 2003. 

In October 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is in the record.  

In November 2007, the Board granted the veteran's motion to 
advance the case on the Board's docket. 

In a document, dated October 27, 2005, at page 6, the veteran 
raised the claim of service connection for hearing loss, 
which had previously been denied, and the claim is referred 
to the RO for appropriate action. 

Citing 38 U.S.C.A. § 5110(b)(1), the veteran has raised a 
claim of clear and unmistakable error in the rating decision 
of October 2001, assigning the effective date of November 4, 
1993, instead of May 15, 1993, the day following separation 
from service, for the grant of service connection for 
tinnitus.  The claim of clear and unmistakable error is 
referred to the RO for appropriate action. 



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran has identified records of the Houston Vet Center 
since 1995 as relevant to her claim.  As the question before 
the Board is the degree of occupational and social impairment 
due to the service-connected anxiety disorder before August 
2003, as it is unclear whether all the records were obtained 
from the Vet Center, and as the records of the Vet Center may 
be relevant to the claim, under the duty to assist, the case 
is REMANDED for the following action:

1. With the veteran's authorization, if 
needed, obtain all records from the 
Houston Vet Center since September 
1995.  If the records are unavailable, 
notify the veteran of the inability to 
obtain the records in accordance with 
38 C.F.R. § 3.159(e). 

2. After the development requested has 
been completed, adjudicate the claim 
for increase for anxiety disorder 
before August 2003.  If the benefit 
sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

